ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 12/10/20 wherein the specification was amended; claims 1-10 were canceled; and claims 11-19 were added.
	Note(s):  Claims 11-19 are pending.

APPLICANT’S INVENTION
The instant invention is directed to imaging compounds comprising a radioisotope coupled to SEQ ID Nos: 1 or 2 through an aminooxy linker molecule as set forth in independent claims 11 and 17.

NEW MATTER REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13-15, 17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
	The newly added claims contain new matter as the disclosure does not support the imaging compounds of independent claims 11 and 17 absent an 18F moiety being present.  If Applicant is in disagreement with the Examiner, it is respectfully requested that Applicant point to page(s) and line(s) wherein support for the fully scope of independent claims 11 and 17 may be found.

DOUBLE PATENT REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11, 12, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,894,097. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims read on a compound comprising SEQ ID Nos: 1 or 2, an aminooxy linker, and a radioisotope.  The claims differ in that those of the patented invention are directed to a method of imaging whereas those of the instant invention are directed to an imaging compound.  Thus, the skilled artisan would recognize that both inventions are used for imaging purposes and that the compounds overlap.  Hence, the inventions disclose overlapping subject matter.

Claims 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,487,080. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising an aminooxy linker (see patented claim 18), a radioisotope (see patented claims 15, 17, and 19), and a peptide (Affibody which encompassed Applicant’s SEQ ID Nos:  1 and 2).  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
	Note(s):  Engell et al (US 2016/0303262) is made of record to that it is well known in the art that Affibody 1 which is selective for HER2 has the sequence AEAKYAKEMRNAYWEIALLPNLTNQQKRAFIRKLYDDPSQSSELLSEAKKLNDSQAPKVDC and is identical to Applicant’s SEQ ID No: 2 (page 11, right column fifth compound in the table; page 11, paragraph [0178]).

Claims 11, 12, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16-18 of U.S. Patent No. 7,902,332. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising an aminooxy linker (see patented claims 1 and 17), a radioisotope (see patented claims 16 and 18), and a polypeptide.  The claims differ in that those of the instant invention are directed specifically to SEQ ID Nos: 1 and 2, Affibodies, whereas the patented invention is not limited to any particular group of polypeptides.  However, where the patented disclosure is reviewed for what ‘polypeptides’ are encompassed by the claims, it is disclosed that Affibodies which encompassed Applicant’s SEQ ID Nos:  1 and 2 are included.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
	Note(s):  Engell et al (US 2016/0303262) is made of record to that it is well known in the art that Affibody 1 which is selective for HER2 has the sequence AEAKYAKEMRNAYWEIALLPNLTNQQKRAFIRKLYDDPSQSSELLSEAKKLNDSQAPKVDC and is identical to Applicant’s SEQ ID No: 2 (page 11, right column fifth compound in the table; page 11, paragraph [0178]).

WRITTEN DESCRIPTION REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12-15, 17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to imaging compounds comprising an aminooxy linker in combination with SEQ ID Nos: 1 and 2 with a radioisotope coupled thereto that lacks an 18F moiety.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 11 and 17:  The claims contain multiple periods (see lines 5 and 2 of claims 11 and 17, respectively).  According to MPEP 608.01(m), each claim begins with a capital letter and ends with a period.  In order to overcome this rejection, it is respectfully suggested that ‘SEQ. ID No. 1 or SEQ. ID No. 2’ be written as ‘SEQ ID No: 1 or SEQ ID No: 2’.
	Claim 13:  The claim is ambiguous because it depends from claim 12, not claim 11.   Specifically, claim 12 is a radioisotope itself like claim 13.  It appears that Applicant intended the claim to read upon independent claim 11.  However, if Applicant intended the claim 13 to further comprise 99mTc, then the claim should be amended as such.
	Claim 19:  The claim is ambiguous because it depends from claim 18, not claim 17.   Specifically, claim 18 is a radioisotope itself like claim 19.  It appears that Applicant intended the claim to read upon independent claim 17.  However, if Applicant intended the claim 19 to further comprise 99mTc, then the claim should be amended as such.

103 REJECTIONS
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 11, 12, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engell et al (US 2016/0303262).
	Engell et al disclose radiopharmaceuticals which comprise an 18F-labeled amino-oxy functionalized biological targeting moiety (see entire document, especially, abstract).  It is disclosed that one may have a conjugate of the form
    PNG
    media_image1.png
    79
    341
    media_image1.png
    Greyscale
 (page 1, paragraph [0006]) which encompasses the instant invention.  On page 2, paragraph [0012], the structure 
    PNG
    media_image2.png
    160
    486
    media_image2.png
    Greyscale
 is disclosed.  It is disclosed that a bifunctional linker, Mal-AO having the structure 
    PNG
    media_image3.png
    152
    253
    media_image3.png
    Greyscale
, may be used to attach the aminooxy functional group.  In addition, Engell et al disclose that Mal-AO is used to conjugate HER2 selective peptides such as Affibody (page 8, paragraphs [0123] – [0124]).  Also, Engell et al (US 2016/0303262) is made of record to that it is well known in the art that Affibody 1 which is selective for HER2 has the sequence AEAKYAKEMRNAYWEIALLPNLTNQQKRAFIRKLYDDPSQSSELLSEAKKLNDSQAPKVDC and is identical to Applicant’s SEQ ID No: 2 (page 11, right column fifth compound in the table; page 11, paragraph [0178]).
	Thus, both Applicant and Engell et al disclose compounds comprising SEQ ID No. 2 in combination with an aminooxy group and a radioisotope.  Hence, the inventions disclose overlapping subject matter.

Claims 11-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engell et al (US 2016/0303262) in view of De Jesus et al (US 2008/0139787).
	Engell et al (see detailed discussion above) fail to disclose other radioisotopes that may be used with Affibody peptides.
	De Jesus et al disclose fluorine labeled compounds that may be conjugated to polypeptides using an aminooxy linker (see entire document, especially, abstract; page 4, paragraph [0041]; page 9, paragraphs [0078] and [0080]).  One possible linker is 2-aminooxy-N-(2-(2,5-dioxo-2,5-dihydro-1H-pyrrol-1-yl)ethyl)acetamide (page 5, paragraph [0051]; page 6, paragraph [0057]).  In addition, De Jesus et al disclose that linkers comprising chelating groups may be reacted with suitable polypeptides having a thiol group.  In particular, it is set forth that anti-HER2 Affibody is an example.  Also, it is disclosed that the compositions (bioconjugates) of De Jesus et al may be further complexed with a metal such as Tc-99m, Cu-64, Ga-67, and so forth if the linker comprises a chelating group (page 7, paragraph [0059]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Engell et al and incorporate 99mTc into the compound for the following reasons.  De Jesus et al disclose that the fluorine labeled compound may have a 2-aminooxy-N-(2-(2,5-dioxo-2,5-dihydro-1H-pyrrol-1-yl)ethyl)acetamide containing linker and Affibody present.  In addition, it is disclosed that the compound may be further complexed with a metal such as Tc-99m.  Since both Engell et al and De Jesus et al are directed to fluorine labeled Affibody polypeptides that may have an aminooxy linker incorporated therein, the references may be considered to be within the same field of endeavor; thus, the reference teachings are combinable.

Claims 11-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Jesus et al (US 2008/0139787).
De Jesus et al disclose fluorine labeled compounds that may be conjugated to polypeptides using an aminooxy linker (see entire document, especially, abstract; page 4, paragraph [0041]; page 9, paragraphs [0078] and [0080]).  One possible linker is 2-aminooxy-N-(2-(2,5-dioxo-2,5-dihydro-1H-pyrrol-1-yl)ethyl)acetamide (page 5, paragraph [0051]; page 6, paragraph [0057]).  In addition, De Jesus et al disclose that linkers comprising chelating groups may be reacted with suitable polypeptides having a thiol group.  In particular, it is set forth that anti-HER2 Affibody is an example.  Also, it is disclosed that the compositions (bioconjugates) of De Jesus et al may be further complexed with a metal such as Tc-99m, Cu-64, Ga-67, and so forth if the linker comprises a chelating group (page 7, paragraph [0059]).
	Thus, both Applicant and De Jesus et al disclose compounds comprising SEQ ID No. 2 in combination with an aminooxy group and a radioisotope.  Hence, the inventions disclose overlapping subject matter.
	Note(s):  Engell et al (US 2016/0303262) is made of record to that it is well known in the art that Affibody 1 which is selective for HER2 has the sequence AEAKYAKEMRNAYWEIALLPNLTNQQKRAFIRKLYDDPSQSSELLSEAKKLNDSQAPKVDC and is identical to Applicant’s SEQ ID No: 2 (page 11, right column fifth compound in the table; page 11, paragraph [0178]).

Claims 11-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Padilla de Jesus et al (US Patent No. 8,487,080).
Padilla de Jesus et al disclose fluorine labeled compounds that may be conjugated to polypeptides using an aminooxy linker (see entire document, especially, abstract; column 1, lines 57-63; column 6, line 65; column 7, line 5; column 10, lines 4-14; column 12, lines 6-8; columns 21-22, claims 1-4 and 14-20).  One possible linker is 2-aminooxy-N-(2-(2,5-dioxo-2,5-dihydro-1H-pyrrol-1-yl)ethyl)acetamide (column 10, lines 4-14; column 12, lines 6-8).  In addition, Padilla de Jesus et al disclose that linkers comprising chelating groups may be reacted with suitable polypeptides having a thiol group.  In particular, it is set forth that anti-HER2 Affibody is an example.  Also, it is disclosed that the compositions (bioconjugates) of Padilla de Jesus et al may be further complexed with a metal such as Tc-99m, Cu-64, Ga-67, and so forth if the linker comprises a chelating group (column 12, lines 25-32; column 16, Example 10).
	Thus, both Applicant and Padilla de Jesus et al disclose compounds comprising SEQ ID No. 2 in combination with an aminooxy group and a radioisotope.  Hence, the inventions disclose overlapping subject matter.
	Note(s):  Engell et al (US 2016/0303262) is made of record to that it is well known in the art that Affibody 1 which is selective for HER2 has the sequence AEAKYAKEMRNAYWEIALLPNLTNQQKRAFIRKLYDDPSQSSELLSEAKKLNDSQAPKVDC and is identical to Applicant’s SEQ ID No: 2 (page 11, right column fifth compound in the table; page 11, paragraph [0178]).

Claims 11-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Jesus et al (US Patent No. 7,902,332).
De Jesus et al disclose fluorine labeled compounds that may be conjugated to polypeptides using an aminooxy linker (see entire document, especially, abstract; column 1, lines 47-50; column 9, lines 58-61; column 7, line 5; column 11, lines 60-65; column 13, Example 3; column 16, Example 9; columns 21-22, claims 1, 12, and 16-18).  One possible linker is 2-aminooxy-N-(2-(2,5-dioxo-2,5-dihydro-1H-pyrrol-1-yl)ethyl)acetamide (column 13, Example 3).  In addition, De Jesus et al disclose that linkers comprising chelating groups may be reacted with suitable polypeptides having a thiol group.  In particular, it is set forth that anti-HER2 Affibody is an example.  Also, it is disclosed that the compositions (bioconjugates) of De Jesus et al may be further complexed with a metal such as Tc-99m, Cu-64, Ga-67, and so forth if the linker comprises a chelating group (column 12, lines 13-20).
	Thus, both Applicant and De Jesus et al disclose compounds comprising SEQ ID No. 2 in combination with an aminooxy group and a radioisotope.  Hence, the inventions disclose overlapping subject matter.
	Note(s):  Engell et al (US 2016/0303262) is made of record to that it is well known in the art that Affibody 1 which is selective for HER2 has the sequence AEAKYAKEMRNAYWEIALLPNLTNQQKRAFIRKLYDDPSQSSELLSEAKKLNDSQAPKVDC and is identical to Applicant’s SEQ ID No: 2 (page 11, right column fifth compound in the table; page 11, paragraph [0178]).

PRIORITY DATE
It is duly noted that Applicant is claiming priority back to 12/22/10 (see excerpt below).  However, review of Serial Nos. 16/145,115; 15/083,424; and 12/975,425 does not provide support for the claimed invention.  Specifically, the pending claims are broader than the scope of the disclosures of those applications.  In those disclosures, the imaging compounds of independent claims 11 and 17 require an 18F moiety for embodiments having an aminooxy linker.  Thus, Applicant is not entitled to the filing dates of the earlier applications, but the filing date of the instant application, 12/10/20.  If Applicant is in disagreement with the Examiner, it is respectfully requested that Applicant point to page(s) and line(s) wherein support for the full scope of independent claims 11 and 17 may be found.

    PNG
    media_image4.png
    49
    416
    media_image4.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        January 11, 2022